Citation Nr: 1342409	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-28 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1978 to January 1983 and March 1986 to June 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for right ear hearing loss and tinnitus, and granted service connection for left ear hearing loss and assigned an initial noncompensable rating, effective August 13, 2009.  

Thereafter, in December 2009, the Veteran submitted a notice of disagreement as to the denial of the service connection claims and the propriety of the initially assigned rating for left ear hearing loss.  In June 2010, a Decision Review Officer decision granted service connection for tinnitus.  Therefore, as such is a full grant of the benefit sought on appeal, this issue is not properly before the Board.  A June 2010 statement of the case addressed the remaining issues on appeal and the Veteran perfected his appeal in July 2010.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals the Veteran's representative's November 2013 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing, and he has no worse than Level I hearing in the left ear.

2.  Right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, as relevant to the Veteran's claim for service connection for bilateral hearing loss, an August 2009 letter, sent prior to the initial decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

With respect to the Veteran's initial rating claim, the November 2009 rating decision on appeal granted service connection for left ear hearing loss.  Thereafter, the Veteran appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his left ear hearing loss was granted and an initial noncompensable rating was assigned in the November 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for the left ear hearing loss, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in November 2009 and May 2010 regarding his hearing loss claims.  As relevant to the Veteran's initial rating claim, neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left ear hearing loss as they include an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged a worsening of his left ear hearing loss since the May 2010 VA examination.  In this regard, while he and his representative have claimed that such disability is worse than the currently assigned noncompensable rating, they have not contended that the condition has increased in severity since the May 2010 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).   

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the November 2009 VA examiner did not address the functional effects resulting from the Veteran's left ear hearing loss; however, the May 2010 VA examiner noted that his left ear hearing loss had no effect on his usual daily activities, but significant effects on his occupation resulting from difficulty hearing.  

While the November 2009 VA examination report does not include the examiner's comments regarding the functional effect of the Veteran's left ear hearing loss, neither the Veteran nor his representative have alleged any prejudice resulting from such deficiency in the examination.  Furthermore, the Board finds that no prejudice results to the Veteran as the remainder of the evidence addresses such effects and, therefore, the Board may proceed with a decision.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted. The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id. at 455.

While the November 2009 VA examiner failed to address the functional effect of the Veteran's left ear hearing loss disability, the Board notes that other evidence of record, to specifically include the May 2010 VA examination report and his statements reported to his VA treatment providers, has described the impact his bilateral hearing loss has on his daily activities and occupation (i.e., his left ear hearing loss results in an impact on his occupation in that he has difficulty hearing, and he has difficulty hearing with background noise).  Therefore, while the November 2009 VA examination was defective under Martinak, the Board finds that no prejudice results to the Veteran in that the functional effects of his left ear hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Relevant to the Veteran's claim for service connection for right ear hearing loss, the Board finds that the November 2009 VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the Veteran's claim for service connection for right ear hearing loss has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Initial Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left ear hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective August 13, 2009.  He alleges that such is worse than the currently assigned noncompensable rating and claims entitlement to a higher initial rating.     

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Board notes that the Veteran is only service-connected for left ear hearing loss.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  The Board has also considered 38 C.F.R. § 3.383; however, such is inapplicable as the Veteran's service-connected left ear hearing loss does not warrant a 10 percent rating alone.  As such, for the entire appeal period, the Veteran's nonservice-connected right ear is assigned Level I hearing.

Audiometric testing conducted at the November 2009 VA examination revealed the following pure tone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG.
LEFT
15
25
45
60
36.25

The Maryland CNC test revealed speech recognition ability of 100 percent in the left ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in the left ear using Table VI. 38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the left ear and Level I hearing in the nonservice-connected right ear results in a noncompensable rating.  38 C.F.R. 
§ 4.85. 

VA audiology treatment from January 2010 to March 2010 notes that an audiometric evaluation was performed in January 2010 with results indicating moderate sensorineural hearing loss at and above 3000 Hertz bilaterally, with excellent discrimination ability (92 percent in the left ear).  Specific pure tone thresholds, or notes on whether the Maryland CNC test was administered to determine speech discrimination, were not included.  At such time, the Veteran reported that he had difficulty hearing with background noise.  Hearing aids were ordered and fitted in March 2010.   

Audiometric testing conducted at the May 2010 VA examination revealed the following pure tone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG.
LEFT
10
10
35
60
28.75

The Maryland CNC test revealed speech recognition ability of 96 percent in the left ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in the left ear using Table VI. 38 C.F.R. §§ 4.85, 4.86(a).  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the left ear and Level I hearing in the nonservice-connected right ear results in a noncompensable rating.  38 C.F.R. 
§ 4.85. 

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing with background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).    

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty hearing with background noise.  Even after considering such contentions as to the effects of the disability on his daily life and occupation, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left ear hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left ear hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of left ear hearing loss, to include difficulty hearing with background noise.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's left ear hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his left ear hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, while the May 2010 VA examiner noted that the Veteran's left ear hearing loss results in an impact on his occupation in that he has difficulty hearing, the record shows that he is currently employed as a maintenance crew supervisor.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his left ear hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

III.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board acknowledges that the Veteran has a current diagnosis of a right ear hearing loss disability per VA regulations.  Specifically, the audiometric findings noted at the November 2009 and May 2010 VA examinations reveal auditory thresholds over 40 decibels in at least one frequency.  38 C.F.R. 
§ 3.385. 

The Veteran's service treatment records include numerous audiological evaluations dated from November 1977 to March 1998 which consistently reveal normal hearing for A purposes in the right ear.  Additionally, the Veteran denied hearing loss in March 1986 and March 1998, and it was indicated that his ears were normal upon clinical evaluation in May 1990, November 1993, and March 1998.

However, despite the lack of complaints, treatment, or diagnoses referable to right ear hearing loss during service, the Board finds that the Veteran was exposed to noise during his military service.  In this regard, it was reported that the Veteran was exposed to 300 dogs barking without hearing protection while working with the investigational canine unit, and gunfire as a range master with the use of hearing protection.  The Board acknowledges that the Veteran is competent to describe the nature and extent of his in-service noise exposure, and his contentions are consistent with his documented service with the Navy.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994).  As such, the matter before the Board turns on a finding of a nexus between the Veteran's right ear hearing loss and in-service noise exposure.  

However, the Board finds that the Veteran's right ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include his in-service noise exposure, and did not manifest within one year of the Veteran's discharge from service. 

In this regard, the November 2009 VA examiner opined that the Veteran's right ear hearing loss is not caused by or a result of military related acoustic trauma.  In support of such opinion, the examiner noted that right ear results at the Veteran's exit from military service were consistent with entrance data showing no significant change in threshold.  The Board accords great probative weight to the November 2009 VA examiner's opinion as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

The Board has also considered the Veteran's lay assertions that his current right ear hearing loss is related to his in-service noise exposure; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, he is competent to describe his current hearing difficulty as well as the nature of his in-service noise exposure; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Finally, the Board has considered whether presumptive service connection for right ear hearing loss is warranted.  However, the first diagnosis of such disability was at the November 2009 VA examination, which is more than one year after the Veteran's separation from service in March 1998.  Furthermore, the Veteran has not alleged a continuity of right hearing loss symptomatology since his military service and, at the time of his service separation in March 1998, he denied experiencing hearing loss.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

An initial compensable rating for left ear hearing loss is denied.  

Service connection for right ear hearing loss is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


